Citation Nr: 1448469	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  14-21 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for gastritis, to include as secondary to service-connected duodenal ulcer.  

2.  Entitlement to service connection for esophageal ulcer, to include as secondary to service-connected duodenal ulcer.  

3.  Entitlement to service connection for hiatal hernia, to include as secondary to service-connected duodenal ulcer.  

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.  

5.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.  

6.  Entitlement to a compensable rating for left ear hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Friend


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1946 to September 1949 and September 1950 to December 1971, including combat service in the Republic of Vietnam.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2013 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2014, a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The issue of service connection for right ear hearing loss was raised at the September 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for hypertension, and increased ratings for diabetes mellitus and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's gastritis had its onset in service.  

2.  The Veteran's esophageal ulcer had its onset in service.  

3.  The Veteran's hiatal hernia had its onset in service.  


CONCLUSIONS OF LAW

1.  Gastritis was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

2.  Esophageal ulcer was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

3.  Hiatal hernia was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for gastritis, esophageal ulcer and hiatal hernia.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding the claims of service connection for gastritis, esophageal ulcer and hiatal hernia.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Veteran's DD Form 214 shows that the Veteran has been awarded the Vietnam Service Medal, the Vietnam Campaign Medal, and the Gallantry Cross with Palm and Silver Star (denoting he served in combat), so 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 456, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has current diagnoses of gastritis, esophageal ulcer and hiatal hernia.  See, e.g., May 2013 VA examination.  He has reported that during and since service he experienced the same symptomatology, including stomach pain, heartburn, and a feeling as if food was coming up his throat, and that his symptoms are controlled due to medication.  See September 2014 video conference hearing.  

The Board finds that the Veteran's reports of experiencing stomach pain, heartburn, regurgitation, and similar symptoms in service, and of ongoing symptoms thereafter, are competent based on his ability to observe those phenomena with his own senses, and credible based on his consistent report of the same.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds particularly significant that the Veteran's service treatment records show complaints of recurrent bloating, abdominal pain, and epigastric discomfort and tenderness, as well as treatment that included a restricted diet and antacids.  See, e.g., November 1965 report of medical history; November 1971 treatment record.  In addition, the Veteran's service treatment records reflect diagnoses of gastritis.  See February 1953 treatment record.  Moreover, it is noted in his service treatment records that after 10 months of combat flying in Vietnam, his epigastric symptoms became increasingly symptomatic, and he was hospitalized for 2 months and placed on limited duty profile.  See January 1966 treatment record.  While the primary theory for the Veteran's claim of service connection was that the disabilities were secondary to his service-connected duodenal ulcer, which was the theory addressed on May 2013 examination, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's gastritis, esophageal ulcer, and hiatal hernia was directly incurred in service.  38 U.S.C.A. §§ 1154, 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (2009).  Accordingly, there is no need to further analyze or discuss whether his disabilities are secondary to his duodenal ulcer.  


ORDER

Service connection for gastritis is granted.  

Service connection for esophageal ulcer is granted.  

Service connection for hiatal hernia is granted.  



REMAND

In a June 2014 rating decision, the RO, in part, continued a 20 percent rating for the Veteran's type II diabetes mellitus, and a 0 percent rating for left ear hearing loss.  At the September 2014 video conference hearing, the Veteran expressed disagreement with the June 2014 rating decision as to these issues.  The RO has not yet issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

The Veteran also seeks service connection for hypertension, to include as secondary to his service-connected type II diabetes mellitus.  After a review of the evidence of record, the Board finds that additional development is necessary prior to adjudication of the claim.  

The Veteran was afforded VA examinations in July 2012.  On diabetes examination, the examiner opined that the Veteran's hypertension was at least as likely as not due to his diabetes mellitus.  On hypertension examination, the examiner noted that the hypertension was diagnosed in 1975.  In a July 2012 addendum opinion, it was found that the hypertension and diabetes mellitus had their onset in 1975 and have co-existed, and there was no evidence that the hypertension was caused by diabetic renal disease.  

The Board finds that these examinations were inadequate for rating purposes.  Notably, it is unclear how the examiners determined that the Veteran's hypertension was diagnosed in 1975.  In addition, at the September 2014 video conference hearing, the Veteran testified that his hypertension was diagnosed years after his diabetes, at some period in the 1980s.  Accordingly, the Board finds that the Veteran should be provided a new examination that includes a complete review of his claims folder, and an opinion based on an accurate factual background that includes addressing all theories of entitlement.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran a SOC addressing the claims of entitlement to a rating in excess of 20 percent for type II diabetes mellitus, and a compensable rating for left ear hearing loss.  Advise him and his representative of the date on which the time allowed for perfecting a timely Substantive Appeal for these claims expires.  If he submits a timely Substantive Appeal, then return the claims to the Board for further appellate consideration.  The RO is also instructed to take appropriate action in response to the Veteran's June and August 2014 correspondence requesting that the originally scheduled June 2014 VA examination to evaluate these disabilities be re-scheduled as he was out of town.  

2. Schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of the Veteran's hypertension.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not his hypertension is related to or had its onset in service.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's current hypertension was caused or aggravated by his service-connected type II diabetes mellitus, noting the Veteran's statements that his hypertension was diagnosed years after his diabetes.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

3. Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and provide an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


